                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

ENCHANT CHRISTMAS LIGHT MAZE                    )
& MARKET LTD.,                                  )
                                                )
         Plaintiff,                             )
                                                )
v.                                                Case No.:
                                                )
                                                  JURY DEMAND
                                                )
GLOWCO, LLC,                                    )
EXHIBAU US LLC,                                 )
PATRICK WALLAIN, and                            )
CHRIS STACEY,                                   )
                                                )
         Defendants.


______________________________________________________________________________

                   MEMORANDUM OF LAW IN SUPPORT OF
            MOTION FOR LEAVE TO TAKE EXPEDITED DISCOVERY
______________________________________________________________________________

         Plaintiff Enchant Christmas Light Maze & Market Ltd. hereby files this memorandum of

law in support of its Motion for Leave to Take Expedited Discovery pursuant to Fed. R. Civ. P.

30(a)(2)(A).

I.       RELEVANT BACKGROUND AND HISTORY

         Plaintiff filed a complaint against the Defendants for (1) copyright infringement, (2)

misappropriation of trade secrets pursuant to Tenn. Code Ann. § 47-25-1702 et seq., (3)

misappropriation of trade secrets pursuant to 18 U.S.C. § 1831 et seq., and violation of Tenn.

Code Ann. § 39-14-601 et seq., which is the Tennessee Personal and Commercial Computer Act.

         Defendant Wallain stole business secrets and documents from Plaintiff’s Google Drive

storage account (“Storage Account”). (See Johnston Decl. ¶ 13-15). He then sent the stolen

materials to China where Defendants had copies made of Plaintiff’s Christmas sculptures in




      Case 3:19-cv-00966 Document 6 Filed 10/30/19 Page 1 of 5 PageID #: 222
{01965580.2 }
direct violation of Plaintiff’s copyrights. (See Vanadia Decl. ¶ 5-7; see also Liang Decl. ¶ 9-15).

A shipping document has been obtained that shows goods were shipped from the Evermore

company, where infringing sculptures were made, and imported to Defendants Exhibau, Glowco,

and Wallain in the United States. (See Liang Decl. ¶ 13).

           Plaintiff has moved for a temporary restraining order and preliminary injunction.

Plaintiff seeks leave in order to take expedited discovery, which is necessary to resolve

preliminary injunction matters, prevent further copyright infringement at Defendants’ event

scheduled to begin on November 22, 2019, for which it is believed that Defendants plan to use

infringing goods, and determine the extent of Defendants’ misappropriation of Plaintiff’s trade

secrets.

II.        LEGAL STANDARD

           Federal Rule of Civil Procedure 26(d) normally requires parties to first confer pursuant to

Rule 26(f) before taking discovery, unless otherwise permitted by the rules, a stipulation, or a

court order. Fed. R. Civ. P. 26(d). Rule 26(f) requires parties to confer “as soon as practicable”

and in any event 21 days before a scheduling conference is held or scheduling order is due. Id. at

26(f).

           Pursuant to Federal Rule of Civil Procedure 30, however, a party may request leave of

court to take a deposition “before the time specified in Rule 26(d).” Id. at 30(a)(2)(A)(iii). Good

cause for expedited discovery may be found “where the plaintiff's need for expedited discovery

outweighs the possible prejudice or hardship to the defendants.” Wilson v. Gordon, No. 3:14-

1492, 2014 WL 12788888, at *3 (M.D. Tenn. Aug. 14, 2014). The Court “must grant” the leave

to the extent it is consistent with Rule 26(b)(1) regarding the scope of discovery and Rule

26(b)(2) regarding the frequency and extent of discovery. Id. at 30(a)(2).




{01965580.2 }
      Case 3:19-cv-00966 Document 6 Filed 10/30/19 Page 2 of 5 PageID #: 223
                                       2
III.      ARGUMENT

          Good cause exists for expedited discovery in the present case. “[C]ourts within the Sixth

Circuit have endorsed the view” that expedited discovery is generally appropriate “in cases

requesting preliminary injunctive relief,” which is the situation in the present case. Radio Sys.

Corp. v. Sunbeam Products, Inc., No. 3:12-CV-648, 2013 WL 416295, at *2 (E.D. Tenn. Jan. 30,

2013). The 1993 Advisory Committee note to Rule 26 even expressly lists a request for a

preliminary injunction as a reason to allow early discovery: “[Early discovery] will be

appropriate in some cases, such as those involving requests for a preliminary injunction.” Fed.

R. Civ. P. 26, 1993 Am. note, ¶ 5, subdivision (d).

          Additionally, copyright infringement constitutes an independent bases for expedited

discovery. See Arista Records, LLC v. Does 1-9, 2008 Copr. L. Dec. P 29610, 2008 WL

2982265, at * 1 (S.D. Ohio July 29, 2008) (allowing expedited discovery in copyright

infringement case); see also Vision Films Inc. v. Does 1-16, No. 3:12-CV-644, 2013 WL

1385206, at *2 (E.D. Tenn. Apr. 3, 2013) (Good cause for expedited discovery “is often found in

cases alleging infringement, unfair competition, or where evidence may be lost or destroyed with

time”).

          Furthermore, Plaintiff has already suffered irreparable harm by Defendants’ theft and

copyright infringement, and making sure that infringing goods are not used at Defendants’

upcoming event beginning November 22 is of highest importance. If Defendants are allowed to

use Plaintiff’s unique copyrighted works at their upcoming event in Nashville, it would further

cause severe and irreparable harm, as Plaintiff has the exclusive right to display the copyrighted

sculptures publicly and Plaintiff would lose the opportunity to be the first to introduce its unique

works to the entire Nashville market. See 17 U.S.C. § 106(5); see also Johnston Decl. ¶ 5, 16-




{01965580.2 }
       Case 3:19-cv-00966 Document 6 Filed 10/30/19 Page 3 of 5 PageID #: 224
                                        3
19). In short, one could not “unring this bell.”

         Similarly, every moment that Defendants retain and use Plaintiff’s trade secrets or

confidential business information causes additional harm to Plaintiff. Thus, the nature of the

copyright infringement and trade secret claims in the case at bar constitute good cause for this

expedited discovery request. Accordingly, there is good cause for Plaintiff’s request for an

expedited deposition of Defendant Wallain and Plaintiff’s First Set of Requests for Production

that is included as Exhibit B.

IV.      CONCLUSION

         For the aforementioned reasons, Plaintiff’s Motion for Leave to Take Expedited

Discovery should be granted so that the irreparable harm may be limited, infringing works will

not be used or displayed at Defendants’ event scheduled from November 22 – December 31,

2019, and the preliminary injunction issues may be more fully resolved.



         DATED this the 30th day of October, 2019.


                                              Respectfully submitted,


                                              /s/ Stephen J. Zralek
                                              Stephen J. Zralek (BPR No. 18971)
                                              Maria Q. Campbell (BPR No. 35515)
                                              Shea T. Hasenauer (BPR No. 35515)
                                              BONE McALLESTER NORTON PLLC
                                              511 Union Street, Suite 1600
                                              Nashville, TN 37219
                                              (615) 238-6305 Telephone
                                              (615) 687-2763 Facsimile
                                              szralek@bonelaw.com
                                              shasenauer@bonelaw.com

                                              Counsel for Plaintiff Enchant Christmas Light Maze
                                              & Market Ltd.



{01965580.2 }
      Case 3:19-cv-00966 Document 6 Filed 10/30/19 Page 4 of 5 PageID #: 225
                                       4
                                 CERTIFICATE OF SERVICE

         I certify that we served a copy of this document on October 30, 2019 upon:

         Glowco, LLC
         c/o Daniel Kris Wiatr, its Registered Agent
         1212 8th Ave. S.
         Nashville, TN 37203-5060
         Via Hand Delivery
         And Via Email to Chris Stacey, its CEO at his last known email address:
         ccs@rocktheocean.com

         Exhibau US LLC
         c/o Patrick Wallain, its Registered Agent
         202 Depot St.
         Soddy Daisy, TN 37379-6405
         Via Overnight Mail
         And Via Email to Patrick Wallain’s last known email address: patrick@exhibau.com

         Chris Stacey
         Glowco, LLC
         1212 8th Ave. S.
         Nashville, TN 37203-5060
         Via Hand Delivery
         Via Email to his last known email address: ccs@rocktheocean.com

         Patrick Wallain
         Glowco, LLC
         1212 8th Ave. S.
         Nashville, TN 37203-5060
         Via Hand Delivery
         Via Email to his last known email address: patrick@exhibau.com


                                             /s/ Stephen J. Zralek




{01965580.2 }
      Case 3:19-cv-00966 Document 6 Filed 10/30/19 Page 5 of 5 PageID #: 226
                                       5
